Exhibit 10.44

 



SUCAMPO PHARMACEUTICALS, INC.

AMENDED AND RESTATED

2006 EMPLOYEE STOCK PURCHASE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS: JUNE 5, 2006

APPROVED BY THE STOCKHOLDERS: SEPTEMBER 5, 2006

AMENDMENT AND RESTATEMENT APPROVED BY THE BOARD: DECEMBER 8, 2016

 

1.GENERAL; PURPOSE.

 

(a)                The Plan provides a means by which Eligible Employees of the
Company and certain designated Related Corporations may be given an opportunity
to purchase shares of Common Stock. The Plan permits the Company to grant a
series of Purchase Rights to Eligible Employees under an Employee Stock Purchase
Plan.

 

(b)               The Company, by means of the Plan, seeks to retain the
services of such Employees, to secure and retain the services of new Employees
and to provide incentives for such persons to exert maximum efforts for the
success of the Company and its Related Corporations.

 

2.ADMINISTRATION.

 

(a)                The Board will administer the Plan. The Board may delegate
administration of the Plan to a Committee or Committees, as provided in Section
2(c).

 

(b)               The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i)                 To determine when and how Purchase Rights will be granted
and the

 

provisions of each Offering (which need not be identical).

 

(ii)               To designate from time to time which Related Corporations
will be

 

eligible to participate in the Plan.

 

(iii)             To construe and interpret the Plan and Purchase Rights, and to
establish, amend and revoke rules and regulations for the administration of the
Plan. The Board, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan, in a manner and to the extent it deems necessary
or expedient to make the Plan fully effective.

 

(iv)             To settle all controversies regarding the Plan and Purchase
Rights.

 

(v)               To amend the Plan at any time as provided in Section 12.

 

(vi)             To suspend or terminate the Plan at any time as provided in
Section 12.

 



 1 

 

 

(vii)           Generally, to exercise such powers and to perform such acts as
it deems necessary or expedient to promote the best interests of the Company and
its Related Corporations and to carry out the intent that the Plan be treated as
an Employee Stock Purchase Plan.

 

(viii)         To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees who are foreign
nationals or employed outside the United States.

 

(c)                The Board may delegate some or all of the administration of
the Plan to a Committee or Committees. If administration is delegated to a
Committee, the Committee will have, in connection with the administration of the
Plan, the powers theretofore possessed by the Board that have been delegated to
the Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references to
the Board in this Plan and in any applicable Offering Document will thereafter
be to the Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated. Whether or not the Board has delegated
administration of the Plan to a Committee, the Board will have the final power
to determine all questions of policy and expediency that may arise in the
administration of the Plan.

 

(d)               All determinations, interpretations and constructions made by
the Board in good faith will not be subject to review by any person and will be
final, binding and conclusive on all persons.

 

3.SHARES OF COMMON STOCK SUBJECT TO THE PLAN.

 

(a)                Subject to Section 11(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
under the Plan will not exceed five hundred thousand (500,000) shares.

 

(b)               If any Purchase Right terminates without having been exercised
in full, the shares of Common Stock not purchased under such Purchase Right will
again become available for issuance under the Plan.

 

(c)                The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market.

 

4.GRANT OF PURCHASE RIGHTS; OFFERING.

 

(a)                The Board may from time to time grant or provide for the
grant of Purchase Rights to Eligible Employees under an Offering (consisting of
one or more Purchase Periods) on an Offering Date or Offering Dates selected by
the Board. Each Offering will be in such form and will contain such terms and
conditions as the Board will deem appropriate and will comply with the
requirement of Section 423(b)(5) of the Code that all Employees granted Purchase
Rights will have the same rights and privileges. The terms and conditions of an
Offering will be incorporated by reference into the Plan and treated as part of
the Plan. The provisions of separate Offerings need not be identical, but each
Offering will include (through incorporation of the provisions of this Plan by
reference in the document comprising the Offering or otherwise) the period
during which the Offering will be effective, which period will not exceed
twenty-seven (27) months beginning with the Offering Date, and the substance of
the provisions contained in Sections 5 through 8, inclusive.

 



 2 

 

 

(b)               If a Participant has more than one Purchase Right outstanding
under the Plan, unless he or she otherwise indicates in forms delivered to the
Company: (i) each form will apply to all of his or her Purchase Rights under the
Plan, and (ii) a Purchase Right with a lower exercise price (or an
earlier-granted Purchase Right, if different Purchase Rights have identical
exercise prices) will be exercised to the fullest possible extent before a
Purchase Right with a higher exercise price (or a later-granted Purchase Right
if different Purchase Rights have identical exercise prices) will be exercised.

 

(c)                The Board will have the discretion to structure an Offering
so that if the Fair Market Value of a share of Common Stock on any Purchase Date
during an Offering is less than or equal to the Fair Market Value of a share of
Common Stock on the Offering Date for that Offering, then (i) that Offering will
terminate immediately following the purchase of shares of Common Stock on such
Purchase Date, and (ii) the Participants in such terminated Offering will be
automatically enrolled in a new Offering that begins immediately after such
Purchase Date.

 

5.ELIGIBILITY.

 

(a)                Purchase Rights may be granted only to Employees of the
Company or, as the Board may designate in accordance with Section 2(b), to
Employees of a Related Corporation. Except as provided in Section 5(b), an
Employee will not be eligible to be granted Purchase Rights unless, on the
Offering Date, the Employee has been in the employ of the Company or the Related
Corporation, as the case may be, for such continuous period preceding such
Offering Date as the Board may require, but in no event will the required period
of continuous employment be equal to or greater than two (2) years. In addition,
the Board may provide that no Employee will be eligible to be granted Purchase
Rights unless, on the Offering Date, such Employee’s customary employment with
the Company or the Related Corporation is more than twenty (20) hours per week
and more than five (5) months per calendar year or such other criteria as the
Board may determine consistent with Section 423 of the Code.

 

(b)               The Board may provide that each person who, during the course
of an Offering, first becomes an Eligible Employee will, on a date or dates
specified in the Offering which coincides with the day on which such person
becomes an Eligible Employee or which occurs thereafter, receive a Purchase
Right under that Offering, which Purchase Right will thereafter be deemed to be
a part of that Offering. Such Purchase Right will have the same characteristics
as any Purchase Rights originally granted under that Offering, as described
herein, except that:

 



 3 

 

 

(i)                 the date on which such Purchase Right is granted will be the
“Offering Date” of such Purchase Right for all purposes, including determination
of the exercise price of such Purchase Right;

 

(ii)               the period of the Offering with respect to such Purchase
Right will begin

on its Offering Date and end coincident with the end of such Offering; and

 

(iii)             the Board may provide that if such person first becomes an
Eligible Employee within a specified period of time before the end of the
Offering, he or she will not receive any Purchase Right under that Offering.

 

(c)                No Employee will be eligible for the grant of any Purchase
Rights if, immediately after any such Purchase Rights are granted, such Employee
owns stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Related
Corporation. For purposes of this Section 5(c), the rules of Section 424(d) of
the Code will apply in determining the stock ownership of any Employee, and
stock which such Employee may purchase under all outstanding Purchase Rights and
options will be treated as stock owned by such Employee.

 

(d)               As specified by Section 423(b)(8) of the Code, an Eligible
Employee may be granted Purchase Rights only if such Purchase Rights, together
with any other rights granted under all Employee Stock Purchase Plans of the
Company and any Related Corporations, do not permit such Eligible Employee’s
rights to purchase stock of the Company or any Related Corporation to accrue at
a rate which exceeds twenty-five thousand dollars ($25,000) of Fair Market Value
of such stock (determined at the time such rights are granted, and which, with
respect to the Plan, will be determined as of their respective Offering Dates)
for each calendar year in which such rights are outstanding at any time.

 

(e)                Officers of the Company and any designated Related
Corporation, if they are otherwise Eligible Employees, will be eligible to
participate in Offerings under the Plan. Notwithstanding the foregoing, the
Board may provide in an Offering that Employees who are highly compensated
Employees within the meaning of Section 423(b)(4)(D) of the Code will not be
eligible to participate.

 

6.PURCHASE RIGHTS; PURCHASE PRICE.

 

(a)                On each Offering Date, each Eligible Employee, pursuant to an
Offering made under the Plan, will be granted a Purchase Right to purchase up to
that number of shares of Common Stock purchasable either with a percentage or
with a maximum dollar amount, as designated by the Board, but in either case not
exceeding fifteen percent (15%) of such Employee’s earnings (as defined by the
Board in each Offering) during the period that begins on the Offering Date (or
such later date as the Board determines for a particular Offering) and ends on
the date stated in the Offering, which date will be no later than the end of the
Offering.

 



 4 

 

 

(b)               The Board will establish one (1) or more Purchase Dates during
an Offering on which Purchase Rights granted pursuant to that Offering will be
exercised and shares of Common Stock will be purchased in accordance with such
Offering.

 

(c)                In connection with each Offering made under the Plan, the
Board may specify (i) a maximum number of shares of Common Stock that may be
purchased by any Participant pursuant to such Offering, (ii) a maximum number of
shares of Common Stock that may be purchased by any Participant on any Purchase
Date pursuant to such Offering, (iii) a maximum aggregate number of shares of
Common Stock that may be purchased by all Participants pursuant to such
Offering, and/or (iv) a maximum aggregate number of shares of Common Stock that
may be purchased by all Participants on any Purchase Date pursuant to such
Offering. If the aggregate purchase of shares of Common Stock issuable upon
exercise of Purchase Rights granted under such Offering would exceed any such
maximum aggregate number, then, in the absence of any Board action otherwise, a
pro rata (based on each Participant’s accumulated Contributions) allocation of
the shares of Common Stock available will be made in as nearly a uniform manner
as will be practicable and equitable.

 

(d)               The purchase price of shares of Common Stock acquired pursuant
to Purchase Rights will not be less than the lower of:

 

(i)                 an amount equal to eighty-five percent (85%) of the Fair
Market Value of the shares of Common Stock on the Offering Date; or

 

(ii)               an amount equal to eighty-five percent (85%) of the Fair
Market Value of the shares of Common Stock on the applicable Purchase Date.

 

7.PARTICIPATION; WITHDRAWAL; TERMINATION.

 

(a)                An Eligible Employee may elect to authorize payroll
deductions as the means of making Contributions by completing and delivering to
the Company, within the time specified in the Offering, an enrollment form
provided by the Company. The enrollment form will specify the amount of
Contributions not to exceed the maximum amount specified by the Board. Each
Participant’s Contributions will be credited to a bookkeeping account for such
Participant under the Plan and will be deposited with the general funds of the
Company except where applicable law requires that Contributions be deposited
with a third party. To the extent provided in the Offering, a Participant may
begin such Contributions on or after the Offering Date. To the extent provided
in the Offering, a Participant may thereafter decrease (including to zero) or
increase his or her Contributions. To the extent specifically provided in the
Offering, in addition to or instead of making Contributions by payroll
deductions, a Participant may make Contributions through payment by cash or
check prior to a Purchase Date.

 

(b)               During an Offering, a Participant may cease making
Contributions and withdraw from the Offering by delivering to the Company a
withdrawal form provided by the Company. The Company may impose a deadline
before a Purchase Date for withdrawing. Upon such withdrawal, such Participant’s
Purchase Right in that Offering will immediately terminate and the Company will
distribute to such Participant all of his or her accumulated but unused
Contributions without interest. A Participant’s withdrawal from an Offering will
have no effect upon his or her eligibility to participate in any other Offerings
under the Plan, but such Participant will be required to deliver a new
enrollment form to participate in subsequent Offerings.

 



 5 

 

 

(c)                Purchase Rights granted pursuant to any Offering under the
Plan will terminate immediately if the Participant either (i) is no longer an
Employee for any reason or for no reason (subject to any post-employment
participation period required by law) or (ii) is otherwise no longer eligible to
participate. The Company will distribute to such individual all of his or her
accumulated but unused Contributions without interest.

 

(d)               Purchase Rights will not be transferable by a Participant
except by will, by the laws of descent and distribution, or, if permitted by the
Company, by a beneficiary designation as described in Section 10. During a
Participant’s lifetime, Purchase Rights will be exercisable only by such
Participant.

 

(e)                Unless otherwise specified in an Offering, the Company will
have no obligation to pay interest on Contributions.

 

8.EXERCISE OF PURCHASE RIGHTS.

 

(a)                On each Purchase Date, each Participant’s accumulated
Contributions will be applied to the purchase of shares of Common Stock, up to
the maximum number of shares of Common Stock permitted by the Plan and the
applicable Offering, at the purchase price specified in the Offering. No
fractional shares will be issued upon the exercise of Purchase Rights unless
specifically provided for in the Offering.

 

(b)               If any amount of accumulated Contributions remains in a
Participant’s account after the purchase of shares of Common Stock and such
remaining amount is less than the amount required to purchase one (1) whole
share of Common Stock on the final Purchase Date of an Offering, then such
remaining amount will be held in such Participant’s account for the purchase of
shares of Common Stock under the next Offering under the Plan, unless such
Participant withdraws from or is not eligible to participate in such next
Offering, in which case such amount will be distributed to such Participant
after the final Purchase Date without interest. If the amount of Contributions
remaining in a Participant’s account after the purchase of shares of Common
Stock is at least equal to the amount required to purchase one (1) whole share
of Common Stock on the final Purchase Date of an Offering, then such remaining
amount will be distributed in full to such Participant after the final Purchase
Date of such Offering without interest.

 

(c)                No Purchase Rights may be exercised to any extent unless the
shares of Common Stock to be issued upon such exercise under the Plan are
covered by an effective registration statement pursuant to the Securities Act
and the Plan is in material compliance with all applicable federal, state,
foreign and other securities and other laws applicable to the Plan. If, on a
Purchase Date, the shares of Common Stock are not so registered or the Plan is
not in such compliance, no Purchase Rights will be exercised on such Purchase
Date, and the Purchase Date will be delayed until the shares of Common Stock are
subject to such an effective registration statement and the Plan is in such
compliance, except that the Purchase Date will not be delayed more than twelve
(12) months and the Purchase Date will in no event be more than twenty-seven
(27) months from the Offering Date. If, on the Purchase Date, as delayed to the
maximum extent permissible, the shares of Common Stock are not so registered or
the Plan is not in such compliance, no Purchase Rights will be exercised and all
accumulated but unused Contributions will be distributed to the Participants
without interest.

 



 6 

 

 

9.COVENANTS OF THE COMPANY.

 

The Company will seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Purchase Rights and issue and sell shares of Common
Stock thereunder. If, after commercially reasonable efforts, the Company is
unable to obtain the authority that counsel for the Company deems necessary for
the grant of Purchase Rights or the lawful issuance and sale of Common Stock
under the Plan, and at a commercially reasonable cost, the Company will be
relieved from any liability for failure to grant Purchase Rights and/or to issue
and sell Common Stock upon exercise of such Purchase Rights.

 

10.DESIGNATION OF BENEFICIARY.

 

(a)                The Company may, but is not obligated to, permit a
Participant to submit a form designating a beneficiary who will receive any
shares of Common Stock and/or Contributions from the Participant’s account under
the Plan if the Participant dies before such shares and/or Contributions are
delivered to the Participant. The Company may, but is not obligated to, permit
the Participant to change such designation of beneficiary. Any such designation
and/or change must be on a form approved by the Company and in compliance with
applicable mandatory matrimonial and inheritance law provisions, if any.

 

(b)               If a Participant dies, and in the absence of a valid
beneficiary designation, the Company will deliver any shares of Common Stock
and/or Contributions to the executor or administrator of the estate of the
Participant. If no executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
shares of Common Stock and/or Contributions to the Participant’s spouse,
dependents or relatives, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate, subject to
applicable mandatory matrimonial and inheritance law provisions, if any.

 

11.ADJUSTMENTS UPON CHANGES IN COMMON STOCK; CORPORATE TRANSACTIONS.

 

(a)                In the event of a Capitalization Adjustment, the Board will
appropriately and proportionately adjust: (i) the class(es) and maximum number
of securities subject to the Plan pursuant to Section 3(a); (ii) the class(es)
and number of securities subject to, and the purchase price applicable to,
outstanding Offerings and Purchase Rights; and (iii) the class(es) and number of
securities that are the subject of the purchase limits under each ongoing
Offering. The Board will make these adjustments, and its determination will be
final, binding and conclusive.

 



 7 

 

 

(b)               In the event of a Corporate Transaction, (i) any surviving or
acquiring corporation (or its parent company) may assume or continue outstanding
Purchase Rights or may substitute similar rights (including a right to acquire
the same consideration paid to the stockholders in the Corporate Transaction)
for outstanding Purchase Rights, or (ii) if any surviving or acquiring
corporation (or its parent company) does not assume or continue outstanding
Purchase Rights or does not substitute similar rights for outstanding Purchase
Rights, then the Participants’ accumulated Contributions will be used to
purchase shares of Common Stock within ten (10) business days prior to the
Corporate Transaction under such Purchase Rights, and such Purchase Rights will
terminate immediately after such purchase.

 

12.AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN.

 

(a)                The Board may amend the Plan at any time in any respect the
Board deems necessary or advisable. However, except as provided in Section 11(a)
relating to Capitalization Adjustments, stockholder approval will be required
for any amendment of the Plan for which stockholder approval is required by
applicable law or listing requirements, including any amendment that either (i)
materially increases the number of shares of Common Stock available for issuance
under the Plan, (ii) materially expands the class of individuals eligible to
become Participants and receive Purchase Rights, (iii) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which shares of Common Stock may be purchased under the Plan, (iv) materially
extends the term of the Plan, or (v) expands the types of awards available for
issuance under the Plan, but in each of (i) through (v) above only to the extent
stockholder approval is required by applicable law or listing requirements.

 

(b)               The Board may suspend or terminate the Plan at any time. No
Purchase Rights may be granted under the Plan while the Plan is suspended or
after it is terminated.

 

(c)                Any benefits, privileges, entitlements and obligations under
any outstanding Purchase Rights granted before an amendment, suspension or
termination of the Plan will not be materially impaired by any such amendment,
suspension or termination except (i) with the consent of the person to whom such
Purchase Rights were granted, (ii) as necessary to comply with any laws, listing
requirements, or governmental regulations (including, without limitation, the
provisions of Section 423 of the Code and the regulations and other interpretive
guidance issued thereunder relating to Employee Stock Purchase Plans) including,
without limitation, any such regulations or other guidance that may be issued or
amended after the Adoption Date, or (iii) as necessary to obtain or maintain
favorable tax, listing, or regulatory treatment. To be clear, the Board may
amend outstanding Purchase Rights without a Participant’s consent if such
amendment is necessary to ensure that the Purchase Right and/or the Plan
complies with the requirements of Section 423 of the Code.

 

Notwithstanding anything in the Plan or any Offering Document to the contrary,
the Board will be entitled to: (i) establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars; (ii) permit
Contributions in excess of the amount designated by a Participant in order to
adjust for mistakes in the Company’s processing of properly completed
Contribution elections; (iii) establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with amounts withheld from the Participant’s Contributions; (iv)
amend any outstanding Purchase Rights or clarify any ambiguities regarding the
terms of any Offering to enable the Purchase Rights to qualify under and/or
comply with Section 423 of the Code; and (v) establish other limitations or
procedures as the Board determines in its sole discretion advisable that are
consistent with the Plan. The actions of the Board pursuant to this paragraph
will not be considered to alter or impair any Purchase Rights granted under an
Offering as they are part of the initial terms of each Offering and the Purchase
Rights granted under each Offering.

 



 8 

 

 

13.EFFECTIVE DATE OF PLAN.

 

The Plan will become effective on the Effective Date.

 

14.MISCELLANEOUS PROVISIONS.

 

(a)                Proceeds from the sale of shares of Common Stock pursuant to
Purchase Rights will constitute general funds of the Company.

 

(b)               A Participant will not be deemed to be the holder of, or to
have any of the rights of a holder with respect to, shares of Common Stock
subject to Purchase Rights unless and until the Participant’s shares of Common
Stock acquired upon exercise of Purchase Rights are recorded in the books of the
Company (or its transfer agent).

 

(c)                The Plan and Offering do not constitute an employment
contract. Nothing in the Plan or in the Offering will in any way alter the at
will nature of a Participant’s employment or be deemed to create in any way
whatsoever any obligation on the part of any Participant to continue in the
employ of the Company or a Related Corporation, or on the part of the Company or
a Related Corporation to continue the employment of a Participant. The grant of
a Purchase Right is a fully discretionary benefit and does not create any
contractual or other right to any future grant of Purchase Rights or other
benefits.

 

(d)               The Company and/or any Related Corporation may withhold and/or
deduct such amount and make such arrangements as it considers necessary to meet
any liability on taxation, pension or social security contributions in respect
of the grant of a Purchase Right in accordance with applicable local laws.

 

(e)                The provisions of the Plan will be governed by the laws of
the State of Delaware without resort to that state’s conflicts of laws rules.

 

15.DEFINITIONS.

 

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

 



 9 

 

 

(a)                “Adoption Date” means December 8, 2016, which is the date the
Plan, as amended and restated, was adopted by the Compensation Committee of the
Board.

 

(b)               “Board” means the Board of Directors of the Company.

 

(c)                “Capitalization Adjustment” means any change that is made in,
or other events that occur with respect to, the Common Stock subject to the Plan
or subject to any Purchase Right after the Adoption Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or other similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

 

(d)               “Code” means the Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

 

(e)                “Committee” means a committee of one (1) or more members of
the Board to whom authority has been delegated by the Board in accordance with
Section 2(c).

 

(f)                 “Common Stock” means the common stock of the Company.

 

(g)                “Company” means Sucampo Pharmaceuticals, Inc., a Delaware
corporation.

 

(h)               “Contributions” means the payroll deductions and other
additional payments specifically provided for in the Offering that a Participant
contributes to fund the exercise of a Purchase Right. A Participant may make
additional payments into his or her account if specifically provided for in the
Offering, and then only if the Participant has not already had the maximum
permitted amount withheld during the Offering through payroll deductions.

 

(i)                  “Corporate Transaction” means the consummation, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)                 a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

 

(ii)               a sale or other disposition of at least fifty percent (50%)
of the outstanding securities of the Company;

 

(iii)             a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or

 

(iv)             a merger, consolidation or similar transaction following which
the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.

 



 10 

 

 

(j)                 “Director” means a member of the Board.

 

(k)               “Effective Date” means the effective date of this Plan
document, which is the date of the annual meeting of stockholders of the Company
held in 2016, provided that this Plan is approved by the Company’s stockholders
at such meeting.

 

(l)                  “Eligible Employee” means an Employee who, in the sole
discretion of the Board, meets the requirements set forth in the document(s)
governing the Offering for eligibility to participate in the Offering, provided
that such Employee also meets the requirements for eligibility to participate
set forth in the Plan.

 

(m)             “Employee” means any person, including an Officer or Director,
who is “employed” for purposes of Section 423(b)(4) of the Code by the Company
or a Related Corporation. However, service solely as a Director, or payment of a
fee for such services, will not cause a Director to be considered an “Employee”
for purposes of the Plan.

 

(n)               “Employee Stock Purchase Plan” means a plan that grants
Purchase Rights intended to be options issued under an “employee stock purchase
plan,” as that term is defined in Section 423(b) of the Code.

 

(o)                “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(p)               “Fair Market Value” means, as of any date, the value of the
Common Stock determined as follows:

 

(i)                 If the Common Stock is listed on any established stock
exchange or traded on any established market, the Fair Market Value of a share
of Common Stock will be, unless otherwise determined by the Board, the closing
sales price for such stock as quoted on such exchange or market (or the exchange
or market with the greatest volume of trading in the Common Stock) on the date
of determination, as reported in a source the Board deems reliable.

 

(ii)               Unless otherwise provided by the Board, if there is no
closing sales price for the Common Stock on the date of determination, the Fair
Market Value of a share of Common Stock will be the closing sales price for such
stock on the last preceding date for which such quotation exists.

 

(iii)             In the absence of such markets for the Common Stock, the Fair
Market Value of a share of Common Stock will be determined by the Board in good
faith in compliance with applicable laws and in a manner that complies with
Section 409A of the Code.

 

(q)               “Offering” means the grant to Eligible Employees of Purchase
Rights, with the exercise of those Purchase Rights automatically occurring at
the end of one or more Purchase Periods. The terms and conditions of an Offering
will generally be set forth in the “Offering Document” approved by the Board for
that Offering.

 



 11 

 

 

(r)                “Offering Date” means a date selected by the Board for an
Offering to commence.

 

(s)                 “Officer” means a person who is an officer of the Company or
a Related Corporation within the meaning of Section 16 of the Exchange Act.

 

(t)                 “Participant” means an Eligible Employee who holds an
outstanding Purchase Right.

 

(u)               “Plan” means this Sucampo Pharmaceuticals, Inc. Amended and
Restated 2006 Employee Stock Purchase Plan.

 

(v)                “Purchase Date” means one or more dates during an Offering
selected by the Board on which Purchase Rights will be exercised and on which
purchases of shares of Common Stock will be carried out in accordance with such
Offering.

 

(w)              “Purchase Period” means a period of time specified within an
Offering, generally beginning on the Offering Date or on the first Trading Day
following a Purchase Date and ending on a Purchase Date. An Offering may consist
of one or more Purchase Periods.

 

(x)                “Purchase Right” means an option to purchase shares of Common
Stock granted pursuant to the Plan.

 

(y)                “Related Corporation” means any “parent corporation” or
“subsidiary corporation” of the Company whether now or subsequently established,
as those terms are defined in Sections 424(e) and (f), respectively, of the
Code.

 

(z)                “Securities Act” means the Securities Act of 1933, as
amended.

 

(aa)            “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation will have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%). For purposes of the foregoing
clause (i), the Company will be deemed to “Own” or have “Owned” such securities
if the Company, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares voting power, which
includes the power to vote or to direct the voting, with respect to such
securities.

 

(bb)           “Trading Day” means any day on which the exchange(s) or market(s)
on which shares of Common Stock are listed (including, but not limited to, the
NYSE, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or any successors thereto) is open for trading.

 

 

 

12



 

 